DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potier et al. (US 2013/0236901). This rejection was applied in Paragraphs 4-8 of the Non-Final Rejection mailed 10/15/21. The rejection remains in effect.  Please see Response to Arguments below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Potier et al. (US 2013/0236901) in view of Takats et al. (US 2005/0029442). This rejection was applied in Paragraphs 12-13 of the Non-Final Rejection mailed 10/15/21. The rejection remains in effect.  Please see Response to Arguments below.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Potier et al. (US 2013/0236901) in view of Monforte (US 2008/0124726). This rejection was applied in Paragraphs 14 of the Non-Final Rejection mailed 10/15/21. The rejection remains in effect.  Please see Response to Arguments below.

Response to Arguments
Applicant’s arguments, filed 03/15/22, with respect to the rejection(s) of claims 1, 6-8, and 10-15 under 35 U.S.C. 102(a)(1) as being anticipated by Potier et al. (US 2013/0236901) have been fully considered but they are not persuasive.  Applicant has argued that the prior art Potier does not teach a “pocket comprising a carrier fluid and a pocket containing a drop of internal fluid, the internal fluid being immiscible with the carrier fluid, each pocket being isolated from the following pocket by a separator, each separator being made up of a separator fluid that is immiscible with the carrier fluid”. 
Regarding claim 1 – The Examiner submits that claim 1 recites a device for circulating a working fluid in the circulation conduit, the working fluid comprising a plurality of pockets, each pocket comprising a carrier fluid and a pocket containing a drop of internal fluid, the internal fluid being immiscible with the carrier fluid, each pocket being isolated from the following pocket by a separator, each separator being made up of a separator fluid that is immiscible with the carrier fluid” and that the limitations directed to the pockets in the working fluid are contained within an intended use phrase.  The Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner submits that Potier is not only capable of forming the pockets, but teaches forming the pockets as recited in claims 1 and 11 as well.  See Paragraph 13 immediately below. 
Regarding claim 11 – Claim 11 recites the step of “circulating a working fluid in a circulation conduit comprising an outlet, the working fluid comprising a plurality of pockets, each pocket comprising a carrier fluid and a pocket containing a drop of internal fluid, the internal fluid being immiscible with the carrier fluid, each pocket being isolated from the following pocket by a separator, each separator being made up of a separator fluid that is immiscible with the carrier fluid”.  Applicant has argued that Potier does not teach a plurality of pockets with each pocket comprised of a carrier fluid having a drop of additional, internal fluid and also each pocket separated by a separator fluid.  Applicant has specifically argued that the cell (12) does not meet the limitation of a drop of internal fluid as recited in the claim(s).  See page 6 of Applicant’s Remarks.  The Examiner respectfully disagrees and submits the claim broadly recites “a drop of internal fluid” that is contained within the carrier fluid. Applicant discloses and discusses the “internal fluid” in Paragraphs  0062, 0065, 0069-0071, 0106 and 0165 of the Specification (as disclosed in the Application’s US PgPub US 2020/0055040).  The Examiner submits that Applicant has not specified a fluid for the “internal fluid” or defined the “internal fluid” in a special way  in the cited Paragraphs. See MPEP 2111, Sections IV and V. Therefore, the broadest reasonable interpretation of the ”internal fluid” of the claim (s) merely requires a drop of a fluid in the carrier fluid that is immiscible with the carrier fluid.  The Examiner further submits that the cell (12) of Potier meets the broad limitation of “a drop of internal fluid” inside the carrier fluid (11) that is immiscible with the carrier fluid (11) as recited in the claims.  Potier teaches an additional third fluid (13) which is a reagent adapted to react with the cells (12) in suspension in the first fluid (11).  See Figure 2 and Paragraphs 0083-0085.  The third fluid (13) also meets the limitation of “a drop of an internal fluid” inside the carrier fluid (11) that is immiscible with the carrier fluid (11) since the third fluid (13) would have to be inside the carrier fluid (11) in order to react with the cell (12).  Therefore, the claims remain rejected as Potier recites two different entities (cell 12 and third fluid 13) that may be considered to meet the limitation of “a drop of internal fluid” inside the carrier fluid (11) that is immiscible with the carrier fluid. 

Applicant has also argued that Potier fails to describe a preparation device suitable for injecting an additional volume of a separator fluid and carrier fluid.  The Examiner notes Applicant appears to be arguing that the claim(s) as currently written requires additional conduits and respectfully disagrees.  The Examiner submits the claim as currently written only requires that the preparation device be able to inject additional material into the conduit – not additional conduits.  However, the Examiner further notes that Potier teaches additional microchannels for adding additional fluids in Paragraphs 0083-0088. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 14, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798